Title: To Benjamin Franklin from Fournier le jeune, 24 August 1780
From: Fournier, Simon-Pierre, le jeune
To: Franklin, Benjamin


MonsieurCe 24 aoust 1780
Jay l’honneur de vous envoyer L’adresse du nouvel orgue, C’est Chez Mr Maugeaunt horloger Rüe du Pourtour st Gervais. Si vous voulés vous y Rendre demain vendredy moi vous y Sachant Je ne manquerai Point de m’y trouver: Cela sera sur Les midy (tout Sera Pret). Je suis fort aise que Cela me Procure L’honneur de vous Renouveler L’assurance de mon Respectueux attachement avec Lequel Je ne scesserai dêtre toute ma vie, Monsieur, Votre très humble et très Obéissant Serviteur
FOURNIER LE JEUNE
Ma femme me Charge de vous assurer de Ces Complimens
 
Addressed: A Monsieur / Monsieur francklin / A Passy
Notation: Fournier le Jeune. Paris 24 Augt. 80.
